Name: Commission Regulation (EEC) No 1648/84 of 12 June 1984 amending Regulation (EEC) No 1521/83 opening an invitation to tender for the levy and/or refund for the export of barley
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 6. 84 Official Journal of the European Communities No L 156/ 17 COMMISSION REGULATION (EEC) No 1648/84 of 12 June 1984 amending Regulation (EEC) No 1521/83 opening an invitation to tender for the levy and/or refund for the export of barley Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas, by Commission Regulation (EEC) No 1521 /83 of 11 June 1983 (4), an invitation to tender for the refund for the export of barley to countries of zones I , II (a), III , IV, V, VI , VII (a), VII (c), the German Democratic Republic and the Iberian Peninsula was opened until 28 June 1984 ; Whereas, in the present situation , it is appropriate to close these invitations to tender ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 1521 /83 is hereby replaced by the following : *3 . The invitation shall remain open until 21 June 1984. During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 153 , 11 . 6 . 1983 , p. 27 .